Citation Nr: 0944173	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20-percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for associated peripheral neuropathy of the right upper 
extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for associated peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to an initial rating higher than 10 percent 
for associated peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial rating higher than 10 percent 
for associated peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to an initial compensable rating for 
associated erectile dysfunction.



7.  Entitlement to service connection for retinopathy 
secondary to the 
service-connected type II diabetes mellitus.

8.  Entitlement to service connection for hypertension, also 
secondary to the service-connected type II diabetes mellitus, 
including whether there is new and material evidence to 
reopen this claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and November 2004 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.



In December 2008 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a videoconference hearing before the 
Board.  He had the hearing in March 2009.  The undersigned 
Veterans Law Judge presided.  Prior to the hearing, the 
Veteran and his representative acknowledged they were 
withdrawing an additional claim for service connection for 
elevated cholesterol as secondary to the service-connected 
diabetes mellitus.  They apparently withdrew this additional 
claim because it does not constitute a ratable disability for 
VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are instead mere laboratory results 
and therefore not, in and of themselves, disabilities.  
Consequently, they are not appropriate entities for the 
rating schedule.).  So the claim for elevated cholesterol is 
no longer at issue.  38 U.S.C.A. § 20.204 (2009).

In August 2007 and September 2008 statements, the Veteran 
generally requests a 100 percent compensation rating, reports 
kidney impairment related to his 
service-connected diabetes mellitus, disagrees with the 
rating for his posttraumatic stress disorder (PTSD), and 
reports increased PTSD symptoms.  Records show that service 
connection for PTSD was granted in an April 2006 
rating decision, and the Veteran was appropriately notified 
of that decision and apprised of his procedural and appellate 
rights, including in the event he elected to contest the 
rating initially assigned for his PTSD.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  After receiving notification 
of that decision, he had one year to initiate a timely appeal 
by filing a notice of disagreement (NOD).  38 C.F.R. 
§ 20.201.  See also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  He did not, however, since the RO received 
his August 2007 statement more than one year later.  But his 
August 2007 and September 2008 statements could be reasonably 
construed as claims for a higher, i.e., increased PTSD 
rating, a total disability rating based on individual 
unemployability (TDIU), and for 
service connection for a kidney disorder as another secondary 
residual of his service-connected diabetes mellitus.  
"Claim" and "application" are often used interchangeably 
and are defined as a formal or informal communication in 
writing 


requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p), 
3.155 (2009); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).

Here, though, the RO and/or AMC have not adjudicated these 
additional claims in the first instance, and it would be 
potentially prejudicial to the Veteran for the Board to 
initially consider these additional claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  As a result, 
they are not ripe for appellate review by the Board at this 
time.  The Board therefore is referring these additional 
claims to the RO for appropriate development and 
consideration.

In this decision the Board is deciding the claim for a higher 
rating for the erectile dysfunction (ED).  Regrettably, 
though, still further development is required concerning the 
remaining claims for higher ratings for the underlying type 
II diabetes mellitus, upper and lower extremity peripheral 
neuropathy, and regarding the claims for service connection 
for retinopathy and hypertension secondary to the diabetes, 
including insofar as whether there is new and material 
evidence to reopen the claim for hypertension.  The remand to 
the RO will again be via the AMC in Washington, DC.


FINDING OF FACT

The Veteran has no erectile power or function, but there is 
no accompanying physical penile deformity.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the ED.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
That is to say, the timing of the notice is ultimately 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings 


leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



Turning now to the procedural history of this case, a March 
2004 rating decision was the initial grant of service 
connection and award of the 0 percent, i.e., noncompensable 
disability evaluation for the ED.  Subsequent to receipt of a 
timely NOD in January 2005, contesting this initial rating, 
the RO sent the Veteran a letter satisfying the notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The letter informed him of the 
evidence required to substantiate his claim for an increase 
in his rating and apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  He 
appealed a downstream issue, the initial disability rating 
assigned, so his underlying claim for service connection had 
been more than substantiated - it had been proven, 
thereby rendering § 5103(a) notice no longer required because 
the initial intended purpose of the notice had been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, 
upon receipt of his NOD contesting a downstream issue such as 
the initial rating assigned for his ED, the notice 
requirements for a rating decision and SOC described in 
38 U.S.C. §§ 5104 and 7105 controlled as to the further 
communications with him, including as to what evidence is 
necessary to establish a more favorable decision with respect 
to downstream elements of the claim.  And the RO 
readjudicated his claim in the July 2005 SOC, discussed the 
reasons and bases for not assigning a higher initial rating 
for his ED, and cited the applicable statutes and 
regulations.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical records, Social Security Administration 
(SSA) records, and other records the Veteran and his 
representative identified.  Regarding his claim for an 
increase in the initial rating for his ED, as will be 
further explained the medical and other evidence in this case 
is completely unremarkable for any complaint, treatment, or 
diagnosis of a penile deformity, meaning a "physical" 
deformity, and indeed, the Veteran does not contend 
otherwise.  The Board finds that the current record contains 
sufficient medical and other evidence with which to 
accurately evaluate his ED, without the necessity for another 
compensation examination for current findings regarding this 
matter.  38 C.F.R. § 3.327.  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.

Whether the Veteran is Entitled to an Initial Compensable 
Rating for the ED

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2009) (Rating 
Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).

When there is a question as to which of two disability 
evaluations should be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where there is 
reasonable doubt as to the degree of disability, this doubt 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Also when, as here, there is disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In other words, the rating may be 
"staged" to compensate the Veteran for times since the 
filing of his claim when his disability may have been more 
severe than at others.  Id., at 125-26.

In its March 2004 rating decision, the RO granted service 
connection for the ED as secondary to type II diabetes 
mellitus (i.e., as a residual complication), and as mentioned 
assigned an initial noncompensable rating retroactively 
effective from December 17, 2003, the date of receipt of the 
claim.  And retroactively effective from that same date, 
December 17, 2003, the Veteran also was deemed entitled to 
special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ.

38 C.F.R. § 4.31 indicates that, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The Veteran's ED is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which provides a 20 percent rating when 
there is deformity of the penis with loss of erectile power. 

After a review of the evidence, the Board finds that it does 
not support the assignment of an initial compensable rating 
for the ED.

VA medical examinations in February and September 2004 
confirmed the Veteran has loss of erectile power.  But there 
is no indication of an accompanying penile deformity - 
either in the way of a relevant complaint, instance of 
treatment, or resulting medical diagnosis.  This requirement 
of a penile deformity has been generally interpreted to mean 
a "physical" deformity.  And without evidence of physical 
deformity of the penis, there is no basis for assigning a 
compensable rating for the ED.  The requirement under 
Diagnostic Code 7522 of deformity of the penis "with" loss 
of erectile power clearly means that both factors are 
required.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision 
means that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).

In his hearing testimony, the Veteran said that he had 
received treatment in the past for "swollen" testicles, but 
that he was told it was merely a "benign" condition.  
He could not think of any instance where he had been told or 
seen an actual physical deformity of his penis, meaning in 
addition to the loss of erectile power.  So while it is 
undisputed that he has loss of erectile power, the rating 
criteria also however clearly require accompanying physical 
deformity of his penis to warrant a compensable evaluation.  
Absent this, he is at most entitled to the SMC that he is 
already receiving for loss of use of a creative organ.



For these reasons and bases, the Veteran's claim of 
entitlement to an initial compensable rating for his ED must 
be denied because the preponderance of the evidence is 
unfavorable, in turn meaning the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board also cannot "stage" his rating 
under Fenderson because he has never met the requirements for 
a compensable rating at any time since filing his claim.

The circumstances of this case also are not so exceptional or 
unusual as to require referring this case to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  The governing norm in these 
type cases is a finding there is marked interference with 
employment - meaning above and beyond that contemplated in 
the rating assigned, or frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  This clearly is not the situation 
here, however.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  And all of the evaluation and treatment the 
Veteran has received for his ED has been on an outpatient 
basis, not as an inpatient (i.e., not while hospitalized, 
certainly not frequently).  Consequently, extra-schedular 
consideration is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for the ED is 
denied.


REMAND

As for his remaining claims also at issue, the Veteran 
asserts that his diabetes mellitus and associated upper and 
lower extremity peripheral neuropathy have increased in 
severity.  The most recent VA compensation examinations 
addressing the severity of these disabilities were in 
September 2004, 5 years ago.  And the Court has held that, 
when a Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the claim for service connection for diabetic 
retinopathy, the record quite frankly is disparate concerning 
medical evidence of this condition.  However, scrutiny of a 
February 2004 VA diabetes mellitus examination report 
indicates that at an earlier May 2003 eye check-up there 
apparently was evidence of mild-to-moderate diabetic 
retinopathy.  But the record before the Board does not 
contain any eye or ophthalmology examination reports, 
including the report of that May 2003 check-up, and no 
diabetic retinopathy was observed or reported in the 
September 2004 examination for diabetes mellitus.



VA has a duty to obtain a medical examination and opinion if, 
as here, there is a suggestion the Veteran has the condition 
claimed - namely retinopathy, and a possible relationship or 
correlation between this condition and his military service, 
including by way of an already service-connected disability 
- namely, his diabetes.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  Hence, a VA ophthalmology examination is 
required to determine whether the Veteran has retinopathy as 
another residual complication of his diabetes (that is, in 
addition to his upper and lower extremity 
peripheral neuropathy and ED).

The Board also finds that additional development of the 
evidence is required concerning the claim for service 
connection for hypertension secondary to the service-
connected diabetes, including insofar as the preliminary 
determination of whether there is new and material evidence 
to reopen this claim.

The RO initially considered, and denied, the claim for 
service connection for hypertension in November 2002.  In 
initially considering and denying the claim, the RO 
determined that hypertension was not diagnosed during service 
or shown to a compensable degree within one year after 
discharge from service in 1969, instead was initially 
diagnosed in 1978.  The Veteran was notified of that decision 
contemporaneously, and it became final and binding on him in 
the absence of a timely appeal.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.

More recently, in December 2003, the Veteran claimed 
entitlement to service connection for hypertension secondary 
to his service-connected diabetes mellitus, essentially a 
petition to reopen this claim.  The Federal Circuit and 
Veterans' Court have clarified that alternative theories of 
entitlement to the same benefit are to be adjudicated as one 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005) (denial of a claim by the Board is a 
decision as to all potential theories of entitlement, not 
just those considered and rejected); Roebuck v. Nicholson, 20 
Vet. App. 307, 313 (2006) (although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 
(Fed. Cir. 2009) (on direct appeals to the Board, theories of 
substantive entitlement to benefits such as direct and 
secondary service connection are not independent for res 
judicata purposes, and can be lost forever if not addressed). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2007), and any applicable 
legal precedent.  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).

Here, the RO sent the Veteran VCAA notice letters January and 
September 2004, so prior to the Court's decision in Kent.  
And while those letters addressed evidence needed to 
substantiate his claim based on direct and presumptive 
incurrence of his hypertension in service, and even secondary 
service connection, the revised basis of his claim that his 
hypertension is proximately due to, the result of, or 
chronically aggravated by his service-connected diabetes, 
those letters nonetheless failed to clarify the evidence 
necessary to substantiate direct or presumptive service 
connection that was found insufficient in the previous denial 
on the merits or the type evidence needed to establish the 
required correlation between his hypertension and service-
connected diabetes to support a finding of secondary service 
connection.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So 
additional VCAA notice is needed to comply with Kent.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that: (1) 
informs him of the evidence and information 
necessary to reopen his claim for 
service connection for hypertension (i.e., 
describes what new and material evidence is 
under the current standard); and (2) 
notifies him of what specific evidence would 
be required to substantiate the element or 
elements needed for service connection that 
were found insufficient in the prior denial 
on the merits (on direct and presumptive 
bases), but also of the type of evidence 
needed to show his hypertension is 
alternatively secondary to his already 
service-connected diabetes (i.e., 
proximately due to, the result of, or 
chronically aggravated by the diabetes).  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  As well, schedule the Veteran for a VA 
ophthalmology examination to determine the 
nature and etiology of any current eye 
disorders - including especially whether he 
has retinopathy due to his diabetes 
(diabetic retinopathy).  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the Veteran's pertinent medical 
and other history.  All necessary diagnostic 
testing and evaluation should be performed.  
Based on a comprehensive review of the 
claims file and clinical examination, the 
examiner must provide an opinion indicating 
whether it is at least as likely as not (50 
percent or greater probability) the 
Veteran's eye disorder, if one is diagnosed, 
including in particular diabetic 
retinopathy, is a residual complication of 
his type II diabetes mellitus, meaning 
proximately due to, the result of, or 
chronically aggravated by his diabetes.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion (such as causation) as it is to 
find against it.

The designated VA physician must discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record and objective clinical 
examination.

3.  Also schedule the Veteran for 
appropriate VA examinations to ascertain the 
current severity of his type II diabetes 
mellitus and the associated upper and lower 
extremity peripheral neuropathy.  The claims 
file must be made available to the 
designated examiner for review of the 
Veteran's pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be performed.

All clinical manifestations of the diabetes 
mellitus, including symptoms and resulting 
complications, should be indicated.  The 
examiner should specifically comment on 
whether the Veteran requires insulin, oral 
medication, restricted diet, regulation of 
activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  The 
examiner should also comment on whether 
maintenance of the Veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.



And concerning the associated upper and 
lower extremity peripheral neuropathy, the 
examiner should describe its severity (mild, 
moderate, moderately-severe or severe) 
based, for example, on the extent of 
weakness, numbness or decreased sensation in 
the extremities, any associated pain, 
or whatever the Veteran may be experiencing.

4.  The readjudicate the remaining claims at 
issue in light of the additional evidence.  
If they are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


